DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 5/13/2022 is acknowledged.  In addition, the Examiner acknowledges the cancellation of non-elected claims 15-20, and the election of newly added claims 21-26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (PG Pub. No. US 2019/0097023 A1).
Regarding claim 1, Wu teaches a semiconductor structure, comprising: 
a fin structure over a substrate (¶ 0023 & fig. 3: trenches defining fin structure formed over bulk portion of substrate 210);
a vertical stack of silicon nanostructures (¶ 0043: nanowires 224) disposed over the fin structure (fig. 3 among others: 224 vertically stacked over fin portion of 210); 
an isolation structure (¶ 0024: STI 234) disposed around the fin structure (fig. 3: 234 disposed around fin portion of 210); 
a germanium-containing interfacial layer (¶ 0051: 430, comprising doped germanium oxide) wrapping around each of the vertical stack of silicon nanostructures (fig. 17B: 430 wraps around each 224); 
a gate dielectric layer (¶ 0052: high-k dielectric layer 440) wrapping around the germanium-containing interfacial layer (fig. 18B: 440 wraps around 430); and 
a gate electrode layer (¶ 0053: 450) wrapping around the gate dielectric layer (fig. 18B: 450 wraps around 440).

Regarding claim 3, Wu teaches the semiconductor structure as claimed in claim 1, wherein the germanium-containing interfacial layer comprises silicon germanium oxide, germanium oxide, or germanium-doped silicon oxide (¶ 0051: 430 comprises doped germanium oxide).

Regarding claim 4, Wu teaches the semiconductor structure as claimed in claim 1, wherein the germanium-containing interfacial layer is disposed on the fin structure (figs. 15-17: 430 at least indirectly disposed on fin portion of 210).

Claims 21 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (PG Pub. No. US 2019/0280107 A1).
Regarding claim 21, Ando teaches a semiconductor structure (fig. 7), comprising: 
a base semiconductor portion (left portion of substrate 5 comprising stack 11a) surrounded by an isolation feature (¶ 0038 & fig. 7: left portion of 5 at least partially surrounded by shallow trench isolation region 6); 
a vertical stack of nanostructures (¶ 0026: 11a, comprising vertically stacked nanosheets 10a) disposed over the base semiconductor portion (fig. 7: 11a disposed over left portion of 5); 
a germanium cladding layer (¶ 0059: reacted layer 16, which comprises germanium) disposed around each of the vertical stack of nanostructures and on a top surface of the base semiconductor portion (fig. 7: 16 disposed around 10a and at least indirectly on left portion of 5); 
a semiconductor oxide layer (¶ 0064: 17a, comprising germanium oxide) disposed on the germanium cladding layer (fig. 7: 17a disposed on 16); 
a gate dielectric layer (¶ 0065: 18a) disposed on the semiconductor oxide layer (fig. 7: 18a disposed on 17a); and 
a gate electrode layer (¶ 0070: 19a) disposed on the gate dielectric layer (fig. 7: 19a disposed on 18a).

Regarding claim 23, Ando teaches the semiconductor structure of claim 21, wherein the gate dielectric layer comprises hafnium oxide (¶ 0067: 18a comprises hafnium oxide).

Regarding claim 24, Ando teaches the semiconductor structure of claim 21, wherein the semiconductor oxide layer comprises germanium oxide, silicon germanium oxide, or germanium-doped silicon oxide (¶ 0064: 17a comprises germanium oxide).

Regarding claim 25, Ando teaches the semiconductor structure of claim 21, further comprising: 
a first source/drain feature (¶ 0043: 13a) and a second source/drain feature (13b) sandwiching the vertical stack of nanostructures (fig. 1B: 13a and 13b sandwich 11a), wherein the first source/drain feature and the second source/drain feature comprise silicon germanium and a p-type dopant (¶ 0043: in at least one embodiment, 13a and 13b comprise p-type doped SiGe).

Regarding claim 26, Ando teaches the semiconductor structure of claim 21, wherein surfaces of the isolation feature are substantially free of the germanium cladding layer (fig. 7: surfaces of 6 substantially free of 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Wu.
Regarding claim 1, Ando teaches a semiconductor structure (fig. 7), comprising: 
a substrate (¶ 0028: 5);
a vertical stack of silicon nanostructures (¶ 0027: 11a comprising vertically stacked nanostructures 10a) disposed over the substrate (fig. 7: 11a disposed over 5); 
an isolation structure (¶ 0038: 6) disposed in the substrate; 
a germanium-containing interfacial layer (¶ 0062: 17a) wrapping around each of the vertical stack of silicon nanostructures (fig. 7: 17a wraps around each 10a); 
a gate dielectric layer (¶ 0065: 18a) wrapping around the germanium-containing interfacial layer (fig. 7: 18a wraps around 17a); and 
a gate electrode layer (¶ 0070: 19a) wrapping around the gate dielectric layer (fig. 7: 19a wraps around 18a).
Ando does not teach the substrate comprises a fin structure, such that the a vertical stack of silicon nanostructures is disposed over the fin structure, and the isolation structure disposed around the fin structure.
Wu teaches a semiconductor device (fig. 18A among others) comprising a vertical stack of silicon nanostructures (¶ 0043 & fig. 16B: vertically stacked 224, similar to 10a of Ando) disposed over a fin structure (fig. 15A among others: 224 stacked above fin portion of 210), an isolation structure (¶ 0024: STI features 234, similar to 6 of Ando) disposed around the fin structure (figs. 12-15: 234 disposed around fin portion of 210).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Ando with the fin of Wu, as a means to provide inter-device or intra-device isolation between adjacent fin structures, preventing substrate leakage between device structures.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02. 

Regarding claim 2, Ando in view of Wu teaches the semiconductor structure as claimed in claim 1, further comprising:
a silicon germanium layer (Ando, ¶ 0059: 16) between the germanium-containing interfacial layer and each of the vertical stack of silicon nanostructures (Ando, fig. 7: 16 disposed between 17a and each 10a).

Regarding claims 4-5, Ando in view of Wu teaches the semiconductor structure as claimed in claim 1, wherein the germanium-containing interfacial layer is disposed on the fin structure (Ando, fig. 7: 17a at least indirectly disposed on left portion of 5, as modified to include fin of Wu), and
a silicon germanium layer (Ando, ¶ 0059: 16) is disposed between the germanium-containing interfacial layer and the fin structure (Ando, fig. 7: 16 disposed between 17a and left portion of 5, as modified to include fin of Wu).

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Jeon et al. (PG Pub. No. US 2020/0312844 A1)
Regarding claim 7, Ando teaches a semiconductor device (fig. 7), comprising: 
a p-type transistor (¶ 0027: low threshold voltage pFET) comprising: 
a first region (¶ 0026 & fig. 1A: region comprising nanosheet stack 11a) over a substrate (¶ 0026 & fig. 7: 11a disposed over substrate 5), a first plurality of silicon nanostructures (¶ 0027: nanosheets 10a) disposed over the first region (fig. 1A: 10a disposed left portion of 5), a first interfacial layer (¶ 0025: 17a) wrapping around each of the first plurality of silicon nanostructures (fig. 7: 17a wraps around 10a), a gate dielectric layer (¶ 0065: 18a/18b) wrapping around the first interfacial layer (fig. 7: gate dielectric portion 18a wraps around 17a), and a gate electrode layer (¶ 0070: 19a/19b) wrapping around the gate dielectric layer (fig. 7: gate electrode portion 19a wraps around 18a); and 
an n-type transistor (¶ 0027: regular threshold voltage nFET) comprising: 
a second region (¶ 0026 & fi. 1A: region comprising nanosheet stack 11b) over the substrate (¶ 0026 & fig. 7: 11b disposed over substrate 5), a second plurality of silicon nanostructures (¶ 0027: nanosheets 10a) disposed over the second region (fig. 1A: 10a disposed right portion of 5), a second interfacial layer (¶ 0063: 17b) wrapping around and in contact with each of the second plurality of silicon nanostructures (fig. 7: 17b wraps around and contacts 10b), the gate dielectric layer wrapping around the second interfacial layer (fig. 7: gate dielectric portion 18b wraps around 17b), and the gate electrode layer wrapping around the gate dielectric layer (fig. 7: gate electrode portion 19b wraps around 18b), 
wherein a composition of the first interfacial layer is different from a composition of the second interfacial layer (¶ 0064 & figs. 3-5: 17a comprises work function adjusting elements introduced from layer 15, 17b does not).
Ando does not teach the substrate comprises first and second fin structures, such that the first plurality of silicon nanostructures is disposed over the first fin structure, and the second plurality of silicon nanostructures is disposed over the second fin structure.
Jeon teaches a device comprising first and second fin structures (p-type fin FA2, n-type fin FA1) over a substrate (¶ 0020: 110, similar to 5 of Ando), a first plurality of silicon nanostructures (¶ 0028: NS2, similar to 10a of Ando) disposed over the first fin structure (fig. 2B: NS2 disposed over FA2), and a second plurality of silicon nanostructures (¶ 0025: NS1, similar to 10a of Ando) disposed over the second fin structure (fig. 2B: NS1 disposed over FA1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate regions of Ando with the fins of Jeon, as a means to provide inter-device or intra-device isolation between adjacent fin structures, preventing substrate leakage between device structures.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02. 

Regarding claim 8, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, wherein the first interfacial layer comprises germanium (Ando, ¶ 0064) and the second interfacial layer is free of germanium (Ando teaches 17b is 100% SiO2).

Regarding claim 9, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, further comprising: 
a silicon germanium layer (Ando, ¶ 0059: 16) between the first interfacial layer and the first plurality of silicon nanostructures (Ando, fig. 5: 16 disposed between 17a and 10a).

Regarding claim 10, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, wherein the first interfacial layer is disposed on the first fin structure (Ando, 17a at least indirectly disposed on substrate 5 in region 11a, as modified to include fin FA2 of Jeon).

Regarding claim 11, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, wherein the first plurality of silicon nanostructures consist essentially of silicon (Ando, ¶ 0030).

Regarding claim 12, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, wherein the first interfacial layer comprises silicon germanium oxide, germanium oxide, or germanium-doped silicon oxide (Ando, ¶ 0064: 17a comprises germanium oxide), wherein the second interfacial layer comprises silicon oxide (Ando, ¶ 0064: 17b is SiO2).

Regarding claim 14, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, wherein the p-type transistor further comprises a p-type source/drain feature (Ando, 13a/13b) coupled to the first plurality of silicon nanostructures (Ando, fig. 1B), wherein the p-type source/drain feature comprises silicon germanium and a p- type dopant (Ando, ¶ 0049), wherein the n-type transistor further comprises a n-type source/drain feature (Ando, 13a)  coupled to the second plurality of silicon nanostructures (Ando, fig. 1B), wherein the n-type source/drain feature comprises silicon and an n-type dopant (Ando, ¶ 0049).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Jeon as applied to claim 7 above, and further in view of Ching et al. (PG Pub. No. US 2017/0154973 A1).
Regarding claim 13, Ando in view of Jeon teaches the semiconductor device as claimed in claim 7, comprising a first plurality of silicon nanostructures (Ando, 10a) and a first interfacial layer (Ando, 17a).
Ando in view of Jeon does not teach the semiconductor device further comprising: 
inner spacer features interleaving the first plurality of silicon nanostructures, wherein the first interfacial layer is in contact with the inner spacer features.
Ching teaches a semiconductor device (fig. 23) including inner spacers (¶ 0057: 840) interleaving a plurality of nanostructures (¶ 0033: nanowires 316) and contacting an interfacial layer (¶ 0071 & figs. 23C-23D: 840 interleaves plurality of 316 and contacts interfacial layer 1012).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Ando in view of Jeon to include the inner spacers of Ching, as a means to provide electrical isolation between a gate stack (1010 of Ching, 20a of Ando) and source/drain regions (1042/1050 of Ching, 103a/103b of Ando), as well as providing an etch stop layer during subsequent gate formation (Ching, ¶ 0058).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 21 above, and further in view of Glass et al. (PG Pub. No. US 2015/0115216 A1).
Regarding claim 22, Ando teaches the semiconductor structure of claim 21, wherein each of the vertical stack of nanostructures includes silicon (¶ 0032: 10a composed of Si).  Ando further teaches the semiconductor structure comprises a PMOS type device (¶ 0026).
Ando does not teach each of the vertical stack of nanostructures further includes germanium. 
Glass teaches a PMOS semiconductor device including a channel body (¶ 0060: 404a), the channel body comprising silicon and germanium (¶ 0060).  Glass further teaches the semiconductor device may be configured as a nanowire device (¶ 0026, similar to the nanostructure of Ando).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the of nanostructures of Ando to include silicon and germanium, as a means to provide greater mobility of mobile charge carriers for a p-type device (Glass, ¶ 0032).

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “the germanium-containing interfacial layer is in contact with the inner spacer features” as recited in claim 6.

Song et al. (PG Pub. No. US 2020/0395482 A1) teaches inner spacers 172 contacting gate insulation layer 128 (fig. 7), which includes a Ge-containing interface layer (¶ 0032).  However, it appears the inner spacers are separated from the Ge-containing interface layer by a high dielectric layer.  
Ching teaches inner spacers 840 contacting interfacial layer 1012 (figs. 23C-23D), but does not teach the interfacial layer comprises germanium.
Therefore, the cited prior art fails to teach a germanium-containing interface layer contacting an inner spacer, as required by claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894